COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MESILLA VALLEY BANK,


                            Appellant,

v.

J. C. GENERAL CONTRACTORS, INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00116-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas 

(TC# 2007-427)

MEMORANDUM OPINION

	Pending before the Court is the parties' joint motion to dismiss this appeal pursuant to Tex.
R. App. P.  42.1(a)(2).  The parties represent that they have settled all matters in controversy in the
underlying lawsuit and agree that this appeal should be dismissed.  Having considered the cause on
the parties' motion, we conclude the motion should be granted, and hereby dismiss the appeal. 
Pursuant to the parties' agreement, we assess costs against the party incurring the same.  See Tex.
R. App. P. 42.1(d).

						KENNETH R. CARR, Justice
June 14, 2007

Before Chew, C.J., McClure, and Carr, JJ.